Exhibit 10.20

 

FIRST AMENDMENT TO SUBLEASE

 

THIS FIRST AMENDEMNT TO SUBLEASE (this “Amendment”) is made as of the 28th day
of February 2014, but effective as August 9, 2013, by and between Hunter’s
Glen/Ford, LTD (“Tenant”) and Hilltop Holdings Inc. (“Subtenant”). Each
initially capitalized term used, but not otherwise defined herein, shall have
the meanings assigned to it in the Sublease (hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, Tenant and Subtenant are parties to that certain Sublease, dated as of
December 1, 2012 (the “Sublease”); and

 

WHEREAS, Tenant and Subtenant desire to amend the Sublease to the extent
provided in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                            Amendment to Sublease.

 

(a)                                 Section 1 of the Sublease is hereby deleted
in its entirety and replaced with the following:

 

“1.                                 Demise and Description of Property.  Tenant
hereby subleases to Subtenant 6,902 square feet of area (the
“Subleased Premises”).  The Subleased Premises constitute a portion of the
Leased Premises further described in the Lease.”

 

(b)                                 Section 2 of the Sublease is hereby deleted
in its entirety and replaced with the following:

 

“2.                                 Term.  The term of this Sublease shall
commence on December 1, 2012 (the “Commencement Date”), and shall terminate on
July 31, 2018, or on such earlier date as the Lease may otherwise expire or
terminate; provided that the Tenant shall give Subtenant written notice at least
thirty (30) days prior to the expiration or termination of the Lease.”

 

1

--------------------------------------------------------------------------------


 

(c)                                  Section 4(a) of the Sublease is hereby
deleted in its entirety and replaced with the following:

 

“(a)                            Subtenant shall pay as annual base rental (the
“Base Rental”) for the Subleased Premises an amount equal to the number of
square feet contained in the Subleased Premises, multiplied by the Annual Basic
Rental Rate Per Square Foot of Rentable Area for such period set forth in the
Lease on an annual basis, and such amount shall be due and payable in equal
monthly installments directly to Tenant in advance, on or before the first day
of each calendar month during the term of this Sublease, except that the first
month’s rental shall be due and payable directly to Tenant on the Commencement
Date.  Subtenant also shall be responsible for any additional rent payable under
the Lease with respect to the Subleased Premises.”

 

2.                                      Miscellaneous.

 

(a)                                 Effect of Amendment.  Each of Tenant and
Subtenant hereby agree and acknowledge that, except as expressly provided in
this Amendment, the Sublease remains in full force and effect and has not been
modified or amended in any respect, it being the intention of each of Tenant and
Subtenant that this Amendment and the Sublease be read, construed and
interpreted as one and the same instrument.  To the extent that any conflict
exists between this Amendment and the Sublease, the terms of this Amendment
shall control and govern.

 

(b)                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same
instrument.  This Amendment will become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.  For
purposes of determining whether a party has signed this Amendment or any
document contemplated hereby or any amendment or waiver hereof, only a
handwritten original signature on a paper document or a facsimile or portable
document format (pdf) copy of such a handwritten original signature shall
constitute a signature, notwithstanding any law relating to or enabling the
creation, execution or delivery of any contract or signature by electronic
means.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Tenant and Subtenant has executed this Amendment as
of the day and year first above written.

 

 

 

 

TENANT:

 

 

 

ADDRESS:

 

Hunter’s Glen/Ford, LTD.

 

 

 

200 Crescent Court, Suite 1350

 

By:

  /s/ Gary Shultz

Dallas TX 75201

 

Name:

 Gary Shultz

Attn:

  Vice President

 

Title:

 Vice President

 

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

ADDRESS:

 

Hilltop Holdings Inc.

 

 

 

 

 

 

200 Crescent Court, Suite 1330

 

By:

 /s/ Corey Prestidge

Dallas, Texas 75201

 

Name:

 Corey Prestidge

Attn:

 General Counsel

 

Title:

 General Counsel

 

3

--------------------------------------------------------------------------------